Citation Nr: 0532929	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case has been remanded in 
March 2001, July 2003, and October 2004. 


FINDINGS OF FACT

1. Hepatitis C was not manifest in service and is unrelated 
to any incident of service, including Agent Orange exposure.  

2. Cirrhosis of the liver was not manifest within 1 year of 
service separation.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service, and 
cirrhosis of the liver may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for 
Hepatitis C.  The preponderance of the evidence, however, is 
against the claim.  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002).

Cirrhosis of the liver may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Hepatitis C is not shown in the service medical records or 
for many years after service discharge.  It apparently was 
first diagnosed in 1998, after routine laboratory tests 
discovered altered liver functioning.  At the time, the 
veteran denied having had had overt liver disease or 
jaundice; there are no complaints, prior to 1998, of fatigue, 
malaise, muscle weakness, and shortness of breath, but there 
are such complaints in 1998.

The service medical records show that the veteran had denied 
having had jaundice at the time of a December 1968 
examination, and his abdomen and viscera were normal then and 
on examination in November 1970.  

As the veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116.  However, 
neither Hepatitis C nor cirrhosis is listed as a presumptive 
disease under Agent Orange law or regulations.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
no competent evidence indicates that his Hepatitis C is 
related to service, including to Agent Orange exposure.  
Rather, a competent medical opinion in a May 1998 VA 
gastroenterology consultation note states that no association 
between the virus and dioxin exposure was seen, and the VA 
examiner in June 2000 opined that the veteran's Hepatitis C 
was not caused by service.  Chronicity since service is not 
supported, since there is no evidence of Hepatitis C in 
service or for many years after service.  The Board also 
notes that application of the one year presumptive rule for 
cirrhosis is not favorable since there is no evidence that 
cirrhosis was manifest to a degree of 10 percent within 1 
year of separation.  

Some of the evidence suggests that the veteran may have 
engaged in intravenous drug use during military service, 
although the service medical records do not contain 
references to such drug abuse.  Nonetheless, whether or not 
the veteran took heroin intravenously in service, no medical 
evidence indicates that the veteran's Hepatitis C is related 
to any possible Hepatitis C virus exposure in service.  
Furthermore, under 38 U.S.C.A. § 1110, any in-service 
exposure to Hepatitis C would have to be an innocently 
acquired one in order for there to be a basis for 
compensation.  Compensation is not payable for disability 
resulting from one's own willful misconduct or abuse of 
alcohol or drugs. Id. 

In summary, the preponderance of the evidence is against the 
claim.  In light of the above, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The Board notes that the veteran's opinions as to the 
etiology of his Hepatitis C and cirrhosis are not competent 
evidence, as he is a layperson and medical expertise is 
necessary to opine on such matter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Additionally, he has submitted evidence 
from various sources, concerning the disease hepatitis in 
general, as contrasted with his in particular.  Such evidence 
is not probative of the etiology of his Hepatitis C, since it 
does not pertain to his case in particular.  Libertine v. 
Brown, 9 Vet. App.521 (1996).  Last, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) do not apply, as it has not 
been alleged that Hepatitis C was incurred or aggravated in 
combat.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board first notes that the section 5103(a) notice could 
not have been provided to the veteran before the adverse 
decision that is the basis for this appeal, as the VCAA was 
not in effect in January 1999.  In this case, the unfavorable 
RO decision that is the basis of this appeal was already 
decided - and appealed -- by the time the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the Section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  

In a May 2001 letter from the RO to the claimant, the 
claimant was specifically advised of the type of evidence 
that would establish the claim, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence. The claimant was also provided specific notice that 
the claimant should submit pertinent evidence in the 
claimant's possession in a December 2004 letter. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the July 2005 supplemental 
statement of the case.

The veteran stated in July 2001 that he had produced all the 
evidence he could. The process carried out during the course 
of the claim and appeal provided the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The timing of notice did not affect the 
essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA medical records, private medical 
records, and lay statements have been obtained.  The veteran 
was also given a VA examination.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 

ORDER

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


